Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022, 4/19/2022 was filed after the mailing date of the Non-Final Office Action on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The objection to the Specification (Abstract) set forth in the Non-Final Office Action mailed on 10/28/2021 has been withdrawn because of the amendment filed on 1/28/2022.
The objection to the Specification set forth in the Non-Final Office Action mailed on 10/28/2021 has been withdrawn because of the amendment filed on 1/28/2022.
The objection to the drawing set forth in the Non-Final Office Action mailed on 10/28/2021 has been withdrawn because of the amendment filed on 1/28/2022.
Applicant’s arguments, see remarks page 10-14, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1, 6 and 12 under 35 U.S.C. 102 (a) (1) as being anticipated by Payman Dehghanian (Hereinafter “Payman”) in the NPL-Circuit Breaker Operational Health Assessment via Condition Monitoring Data (Department of Electrical and Computer Engineering, Texas A&M University) in 978-1-4799-5904-4/14/$31.00 ©2014 IEEE have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 12, regarding independent claim 1 that “In sharp contrast, the hyper-box and inscribed hyper-ellipse of Payman are not based on measurements from two different operational parameters of a circuit breaker, and thus vectors plotted within the hyper-box and inscribed hyper-ellipse of Payman do not have vector components corresponding to different operational parameters. Instead, Payman clearly indicates that each hyper-box corresponds to a single operational parameter.
In particular, Payman appears to disclose defining a hyper-box with an inscribed hyper- ellipse for each parameter.
…………………………….
That is, the vector described by Payman reflects "one monitored parameter.” Note that because the vector is defined as "xm (m = 1, 2... k)" the k-dimensional vector space refers not to a vector space defined by measurements of multiple operational parameters as recited in Claim 1, but of multiple measurements over time of the same parameter.”


Examiner Response:
Applicant’s arguments, see page 12 (stated above), regarding independent claim 1, have been fully considered and are not persuasive. Payman discloses, “The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker………
To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above-mentioned CB parameters are collected over time, but are ignored until an alarm occurs (Page 2 Column 1-B. Monitored Signals/Features).” Therefore, Payman also discloses measuring at least two operation condition related parameters as Payman also discloses a group of parameters and Figure 1 shows a group of signal parameters covering CB operation timing. 
Again, Payman discloses, “In order to evaluate the overall health index for the breaker, it would be helpful if combining the above introduced health indices corresponding to various monitoring signals. The breaker composite health index would be essentially indicative of the breaker overall health and reliability and would be useful for the operator in further investment, maintenance”. Although Payman shows one parameter at a time but the health index is evaluated combining heath indices. Claim recites, “representing a vector having at least two components”. To represent a vector we need two axes: x axis and y-axis. Therefore, all the vector diagrams represent two components. Payman teaches, “For a k-dimensional vector space, a hyper-box can be formed by the alarm and trouble limits, as illustrated in Fig. 2(b) for the two-dimensional case. The vector gm is the difference between the trouble and the alarm limits and are proposed as follows for both upper and lower limits:…. Also, the dXm is the limit violation vector of Xm beyond the alarm limit for both upper and lower levels, as defined in (3)”. Therefore gm is one component and the parameter is time. And dXm is the limit violation vector of Xm. Time and Xm are the two measurements and parameters. Claim does not recite that the only one vector represents two parameters and any specific component and specific parament. Claim recites two components representing at least two measurement, which can be represented any component as Paymer discloses. Paymer discloses different parameters as explained above and the hyper box is plotted with one parameter and time as another parameter. As broadest reasonable interpretation claim language is met by reference Paymer. Therefore, claim language needs to be clear to represent Figure 4 of the present application as explained in the Response Page 11 filed on 1/28/2022. Applicant’s argument is therefore not persuasive. 
Again, claim recites, “judging location of the vector represented by the obtained data with respect to a vector space……” Paymer discloses, “The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1 Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status. One can easily see the decreasing trend in the health index of the last three monitored signals (constantly in the alarm state). This observation, together with the temperature’s unhealthy status, would be translated in the CB composite health index to be overall in the alarm mode and the breaker has to be maintained accordingly- Column 1, Page 5 C. Numerical Analysis)”. Therefore, Payman also discloses to determine the healthy or unhealthy circuit breaker using the health index of different parameters as shown in Figure 7.  
Applicant’s argument in the remarks page 13-14 that, “Payman therefore does not disclose or suggest at least "measuring at least two operating condition related parameters of the circuit breaker during operation of the circuit breaker," "obtaining first data representing a vector having at least two components respectively representing at least two measurements of the at least two parameters,” or "judging location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker" as recited in Claim 1. Although having different scope, independent Claims 6 and 12 include similar recitations as discussed above and are believed to be patentable for at least similar reasons as Claim 1. The dependent claims are patentable at least based on the patentability of the independent claims” is not persuasive as stated above. Therefore, the rejection of independent claims 1, 6 and 12 are maintained below. See the rejection set forth below.
However, by explaining the components and parameters and the relationship and how the vector is drawn using the parameters would overcome the rejection.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss the amendment to make the limitation clear to overcome the reference as stated above however further search and consideration will be required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Payman Dehghanian (Hereinafter “Payman”) in the NPL-Circuit Breaker Operational Health Assessment via Condition Monitoring Data (Department of Electrical and Computer Engineering, Texas A&M University) in 978-1-4799-5904-4/14/$31.00 ©2014 IEEE.


Regarding claim 1, Payman teaches a method for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
measuring at least two operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted
where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); 
obtaining first data representing a vector having at least two components respectively representing the at least two measurements of the at least two parameters (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
judging location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker to determine a health status of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 3-6; However, the limit violation vector Xm d lies inside the hyperbox when m x exceeds the alarm limit but does not exceed the trouble limit, and its value is zero when any of the components of m x lie within its desired alarm limits; Page 3 Column 2 Line 1-4), where
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generating a signal indicating the health status of the circuit breaker in consideration of the location of the vector if it is outside of the envelope (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).


Regarding claim 2, Payman teaches a method, further including comprising: 
obtaining second data representing the envelope of the vector space in consideration of a multiple of the vectors concerning the circuit breaker in healthy status according to a history profile when the circuit breaker operated normally; and recording the second data; wherein: the envelope of the vector space is arranged to enclose the group of the multiple of vectors (For any parameter of interest for a breaker, e.g., different operation timings, pressure, temperature, etc. one can assign the hyper-ellipse introduced above having the alarm and trouble limits available. For instance, for monitoring the breaker temperature over time, it is assumed that the desired temperature level for the breaker i is known and is represented as d i T . The upper and lower alarm limits and trouble limits of temperature for this breaker are represented as max Ti A , min Ti A , max Ti T , min Ti T , respectively. The normalized upper and lower temperature limit violations beyond the alarm limits are
defined as follows; Page 3 Column 2 Line 19-30).


Regarding claim 3, Payman teaches a method, wherein: 
the other portions of the envelope are shaped in curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the other portions of the envelope are shaped in curvature).

Regarding claim 4, Payman teaches a method, wherein: 
in the vector space, the envelope is shaped to link outmost vectors of the multiple of the vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).

Regarding claim 5, Payman teaches a method, wherein 
the at least two operating condition related parameters of the circuit breaker concern with any comprise at least two of: opening/closing speed of a movable contact of the circuit breaker, travel of the movable contact, total travel of the movable contact, over travel of the movable contact, rebound of the movable contact, opening/closing time of the circuit breaker, and opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, Payman teaches a system for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
at least one sensor (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10), being configured to 
measure at least two operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted
where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); and a controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10; microprocessor as the controller), being configured to: 
obtain first data representing a vector having at least two components respectively representing the at least two measurements of the at least two parameters (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
judge location of the vector represented by the obtained data with respect to a vector space having an envelope separating healthy and unhealthy status of the circuit breaker to determine a health status of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 3-6; However, the limit violation vector Xm d lies inside the hyperbox when m x exceeds the alarm limit but does not exceed the trouble limit, and its value is zero when any of the components of m x lie within its desired alarm limits; Page 3 Column 2 Line 1-4) , where
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generate a signal indicating the health status of the circuit breaker in consideration of the location of the vector if it is outside of the envelope (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).


Regarding claim 7, Payman teaches a system, further including comprising: 
a memory; wherein: the controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10) is further configured to:
obtain second data representing the envelope of the vector space in consideration of a multiple of the vectors concerning the circuit breaker in healthy status according to a history profile when the circuit breaker operated normally; and record the second data in the memory; wherein: the envelope of the vector space is arranged to enclose the group of the multiple of vectors (For any parameter of interest for a breaker, e.g., different operation timings, pressure, temperature, etc. one can assign the hyper-ellipse introduced above having the alarm and trouble limits available. For instance, for monitoring the breaker temperature over time, it is assumed that the desired temperature level for the breaker i is known and is represented as d i T . The upper and lower alarm limits and trouble limits of temperature for this breaker are represented as max Ti A , min Ti A , max Ti T , min Ti T , respectively. The normalized upper and lower temperature limit violations beyond the alarm limits are
defined as follows; Page 3 Column 2 Line 19-30).


Regarding claim 8, Payman teaches a system, wherein: 
the other portions of the envelope are shaped in curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the other portions of the envelope are shaped in curvature).


Regarding claim 9, Payman teaches a system, wherein: 
in the vector space, the envelope is shaped to link outmost vectors of the multiple of the vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).


Regarding claim 10, Payman teaches a system, wherein 
the at least two operating condition related parameters of the circuit breaker concern with any comprise at least two of: opening/closing speed of a movable contact of the circuit breaker, travel of the movable contact, total travel of the movable contact, over travel of the movable contact, rebound of the movable contact, opening/closing time of the circuit breaker, and opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 11, Payman teaches an internet of things, including comprising: the system; 
the circuit breaker; and a server, being configured to receive the signal indicating the health status of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 2-10).

Regarding claim 12, Payman teaches a method for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
measuring first and second operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); 
generating a vector having a first component representing a measurement of the first operating condition parameter and a second component representing a measurement of the second operating condition parameter (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); 
determining a health status of the circuit breaker based on the vector by determining whether the vector falls within a vector space having an envelope that defines a region corresponding to a healthy operating condition of the circuit breaker (The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 3-6; However, the limit violation vector Xm d lies inside the hyperbox when m x exceeds the alarm limit but does not exceed the trouble limit, and its value is zero when any of the components of m x lie within its desired alarm limits; Page 3 Column 2 Line 1-4) , wherein
the envelope has at least one portion of curvature (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows that the envelope has at least one portion of curvature); and 
generating a signal indicating the health status of the circuit breaker (The health index, introduced earlier in Section III, is calculated over time and with the arrival of the new monitoring inputs for various parameters, using the information in Tables III and IV. The results for various parameters of CB#4 are illustrated in Fig. 7. The trend for CB overall health index is also demonstrated in Fig. 8 for CB#1, CB#4, and CB#6 in terms of monitoring data arrival over time. The analysis for CB#4 in Fig.7 demonstrates that this CB is performing unhealthy with respect to the temperature signals since the 1Ti HI CB stays negative and constantly beyond the expected thresholds over the studied time period, while the monitored pressure signal illustrates a healthy status; Page 5 Column 1 Line 8-19).

Regarding claim 13, Payman teaches a method, further comprising: 
generating a plurality of measurements of the first and second operating condition related parameters during operation of the circuit breaker while the circuit breaker is operating in a healthy operating condition (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40);


    PNG
    media_image2.png
    341
    975
    media_image2.png
    Greyscale

generating a plurality of vectors within a coordinate space from the plurality of measurements; generating an envelope within the coordinate space, the envelope defining a vector space within the coordinate space that is associated with a healthy status of the circuit breaker (To serve as an example, a group of monitored signal parameters covering the CB operation timings is demonstrated in Fig. 1 for a CB close operation. The above mentioned CB parameters are collected over time, but are ignored until an alarm occurs. The monitored data would then be analyzed and a specific maintenance plan would be decided in response; Page 2 Column 1 Line 43-49; The CB operational health index (HI) is formulated using the concept of a hyper-ellipse inscribed within the hyper-box, introduced in this sub-section. Assume a vector xm (m = 1, 2… k) reflecting one monitored parameter over time (m is the number of monitored inputs) whose values are restricted between upper and lower limits maxm X and minm X , respectively; Page 2 Column 2 Line 9-15); wherein the envelope encloses the plurality of vectors (Figure 2 and 3 shows envelope encloses plurality of vectors); and 
storing the envelope in a memory of a circuit breaker monitoring system (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10).


Regarding claim 14, Payman teaches method, wherein 
a shape of the envelope is defined by outmost ones of the plurality of vectors (Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).


Regarding claim 15, Payman teaches method, wherein 
the envelope is shaped to link the outmost ones of the plurality of vectors ((Also, the Xm d is the limit violation vector of m x beyond the alarm limit for both upper and lower levels, as defined in (3). The way it works is when any of the components of the vector m x exceeds the trouble limit, the corresponding limit violation vector Xm d lies outside the hyper-box and is considered as troubled observation; Page 3 Column 1 Line 1-5).


Regarding claim 16, Payman teaches method, wherein
the first and second operating condition related parameters of the circuit breaker comprise an opening/closing speed of a movable contact of the circuit breaker, a travel of the movable contact, a total travel of the movable contact, an over travel of the movable contact, a rebound of the movable contact, an opening/closing time of the circuit breaker, and/or an opening/closing peak coil electric current of the circuit breaker (The monitoring technology introduced in [30] continuously evaluates several conditions listed in Table I. The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 33-40).
. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 17, Payman teaches a method, wherein: 
the envelope comprises an elliptical shape (The effects of these k-dimensional limit violations can be transformed to a scalar value by approximating the hyper-box by the inscribed hyper-ellipse, as illustrated in Fig. 3, for two-dimensional case; Page 3 Column 2 Line 5-9; Figure 3 shows he envelope comprises an elliptical shape).
Regarding claim 19, Payman teaches a method, wherein: 
the second operating condition comprises a speed of a movable contact of the circuit breaker and the method further comprises measuring the speed of the movable contact of the circuit breaker with an encoder (The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker. As soon as one parameter falls out of the desired
thresholds, an alarm is generated as an indicator of either caution or problem states depending on how far a specific parameter is compared with the desired value; Page 2 Column 1 Line 35-43; Contact speed of the circuit breaker is calculated and monitored and therefore encoder is used to measure the speed of the movable contact of the circuit breaker Payman inherently discloses to measure the speed by using any device and encoder can be used to measure the speed).


Regarding claim 20, Payman teaches a system for monitoring a circuit breaker (a practical approach to evaluation of the operational health and reliability of circuit breakers in substations; Page 1 Column 1 Line 1-3), comprising: 
at least one sensor (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10), wherein the at least one sensor is configured to measure first and second operating condition related parameters of the circuit breaker during operation of the circuit breaker (monitor several critical parameters of CB operations which can be helpful in detecting any potential failures. These parameters may be concerned with the interrupter wear, integrity of the gas systems, CB mechanical parts, electrical control system and auxiliaries. There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2; Column 1 Line 2-10); and a controller (There are several sensors that are used in these technologies, mounted where necessary to be monitored such as CB tank, mechanism, or control circuit, in conjunction with a modular microprocessor to perform the monitoring tasks; Page 2 Column 1 Line 6-10; microprocessor as the controller) ; configured to perform operations according to claim 12 (See rejection of claim 12 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim18 is rejected under 35 U.S.C. 103 as being unpatentable over Payman in the NPL-Circuit Breaker Operational Health Assessment via Condition Monitoring Data in 978-1-4799-5904-4/14/$31.00 ©2014 IEEE in view of DUAN et al. (Hereinafter “DUAN”) in the US Patent Application Publication Number US 20150360578 A1.


Regarding claim 18, Payman teaches a method, wherein the first operating condition comprises a coil electric current of the circuit breaker (The monitored parameters range over the coil continuity, temperature, SF6 gas pressure, and leak rates. It also keeps track of coil  energization, mechanism, and reaction times, contact speed, and total travel and interrupter wear increments with every single operation of the breaker; Page 2 Column 1 Line 34-39).
However, Payman fails to teach that the method further comprises measuring the coil electric current of the circuit breaker with a Hall Effect switch.
Duan teaches a hybrid electric vehicle and a method for controlling state of charge in a battery and indicating the battery capacity (Paragraph [001] Line 1-3), wherein 
the method further comprises measuring the coil electric current of the circuit breaker with a Hall effect switch (A current sensor may utilize a variety of methods based on physical principles to detect the current including a Hall effect IC sensor, a transformer or current clamp, a resistor in which the voltage is directly proportional to the current through it, fiber optics using an interferometer to measure the phase change in the light produced by a magnetic field, or a Rogowski coil; Paragraph [0036] Line 19-25). The purpose of doing so is to include the property of accuracy of the current sensor and to detect the current value accurately and quickly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Payman in view of Duan, because Duan teaches to include a Hall effect switch to measure coil current includes the property of accuracy of the current sensor (Paragraph [0036]) and detects the current value accurately and quickly.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866